Case 1:18-cr-00145-TWP-DML Document 47 Filed 10/06/20 Page 1 of 3 PageID #: 203




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA

  UNITED STATES OF AMERICA                               Case Nos. 1:17-cr-TWP-TAB-01 and
                                                         1:18-cr-145-TWP-DML-1

                                                         ORDER ON MOTION FOR
  v.                                                     SENTENCE REDUCTION UNDER
                                                         18 U.S.C. § 3582(c)(1)(A)
  VICTOR BOYD                                            (COMPASSIONATE RELEASE)


        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

 provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

 Commission,

 IT IS ORDERED that the motion is:

 ☐ DENIED.

 ☒ DENIED WITHOUT PREJUDICE.

 ☐ OTHER:

 ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:18-cr-00145-TWP-DML Document 47 Filed 10/06/20 Page 2 of 3 PageID #: 204




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                                  )
                                                           )
                                Plaintiff,                 )
                                                           )
                           v.                              )      No. 1:17-cr-00190-TWP-TAB-01
                                                           )
VICTOR BOYD,                                               )     No. 1:18-cr-00145-TWP-DML-01
                                                           )
                                Defendant.                 )


                                                   ORDER

         In the above-captioned cases, Defendant filed identical pro se motions that the Court

 construed as Motions for Compassionate Release under Section 603 of the First Step Act of 2018.

 Because the motions are identical and the relief sought is the same, the Court considers the two

 motions together. 1

         The Court appointed counsel to represent Defendant and stayed the cases. Counsel

 appeared, but the Court then allowed her to withdraw. On August 21, 2020, the Court issued an

 Order lifting the stay and informing Defendant that he must pursue his motions pro se. It explained

 that his present motions lacked sufficient information for the Court to determine whether he was

 entitled to compassionate release. The Court ordered Defendant to supplement his motions by

 completing and filing the Court's form compassionate release motion by October 2, 2020. The

 Court warned Defendant that, if the form was not returned as directed, his motions for




         1
           Defendant also has a pending motion for relief that relies on a different section of the First Step
 Act. See dkt. 189 in Case No. 1:17-cr-190-1. The Court will resolve that motion separately.

                                                       2
Case 1:18-cr-00145-TWP-DML Document 47 Filed 10/06/20 Page 3 of 3 PageID #: 205




 compassionate release would be considered abandoned and denied without prejudice. The Court

 mailed Defendant a copy of its form compassionate release motion.

        Defendant has not supplemented his motions, and the time for doing so has passed.

 Accordingly, the Court considers Defendant's motions for compassionate release to be abandoned.

 Those motions, dkt. [209] in Case No. 1:17-cr-190-TWP-TAB-1; and dkt. [34] in Case No. 1:18-

 cr-145-TWP-DML-1, are denied without prejudice.

        IT IS SO ORDERED.


        Date:    10/6/2020


 Distribution:

 All Electronically Registered Counsel

 Victor Boyd
 Reg. No. 15902-028
 FMC Lexington
 Federal Medical Center
 P.O. Box 14500
 Lexington, KY 40512




                                               3
